MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any
                                                                               May 21 2019, 10:50 am
court except for the purpose of establishing
the defense of res judicata, collateral                                             CLERK
                                                                                Indiana Supreme Court
estoppel, or the law of the case.                                                  Court of Appeals
                                                                                     and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anna Onaitis Holden                                     Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Samuel J. Dayton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

James Asher,                                            May 21, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-2825
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Steven J. Rubick,
Appellee-Plaintiff.                                     Magistrate
                                                        Trial Court Cause No.
                                                        49G08-1807-CM-24839



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2825 | May 21, 2019                       Page 1 of 3
                                          Case Summary
[1]   Following a bench trial, James Asher (“Asher”) was convicted of Class B

      misdemeanor Battery.1 Asher now appeals, seeking appellate revision of his

      sentence. However, because Asher has already served his sentence, this issue is

      moot. Nonetheless, as the State points out, portions of the record erroneously

      reflect that Asher has been convicted of a Class A misdemeanor instead of a

      Class B misdemeanor. Thus, we remand for correction of the record.



                                Facts and Procedural History
[2]   On June 24, 2018, Asher carried a beer into his mother-in-law’s home. His

      sister-in-law asked him to leave. Asher then threw beer onto his sister-in-law,

      with beer splashing onto his mother-in-law and around the kitchen. The State

      charged Asher with Class A misdemeanor Battery. A bench trial was held, and

      Asher was convicted of a lesser-included offense: Class B misdemeanor Battery.

      On November 5, 2018, Asher was sentenced to 180 days in the Marion County

      Jail with sixty days suspended to probation. Asher now appeals.



                                      Discussion and Decision
[3]   Asher seeks appellate revision of his sentence. Yet, the State asserts—and

      Asher does not dispute—the issue is moot because Asher has served his




      1
          Ind. Code § 35-42-2-1(c).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2825 | May 21, 2019   Page 2 of 3
      sentence. We conclude the issue is moot. See T.W. v. St. Vincent Hosp. & Health

      Care Ctr., Inc., 2019 WL 1915003, at *2 (Ind. Apr. 30, 2019) (“The long-

      standing rule in Indiana courts has been that a case is deemed moot when no

      effective relief can be rendered to the parties before the court.” (quoting In re

      Lawrance, 579 N.E.2d 32, 37 (Ind. 1991)). Having concluded as much, we

      would typically dismiss. See id. Yet, as the State observes, the Chronological

      Case Summary and written sentencing order erroneously show that Asher was

      convicted of a Class A misdemeanor. We therefore remand with instructions to

      correct the record so that it shows the conviction as a Class B misdemeanor.


[4]   Remanded with instructions.


      Riley, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2825 | May 21, 2019   Page 3 of 3